Citation Nr: 1646328	
Decision Date: 12/09/16    Archive Date: 12/21/16

DOCKET NO.  16-23 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for hypertension.

3.  Entitlement a higher disability rating for bilateral pes planus.

4.  Entitlement to a higher disability rating for status post left Achilles tendon percutaneous lengthening with residual scar and left ankle arthralgia with mild hind foot osteoarthritis.

5.  Entitlement to service connection for tendonitis, unspecified.

6.  Entitlement to an earlier effective date for the grant of service connection for right knee degenerative joint disease (arthritis).

7.  Entitlement to a higher disability rating for right knee degenerative joint disease (arthritis).

8.  Entitlement to a higher disability rating for left knee chondromalacia with degenerative joint disease and suprapatellar effusion.

9.   Entitlement to service connection for migraine headaches.

10.  Entitlement to service connection for chronic psychiatric disability, claimed as depression and anxiety.

11.  Entitlement to service connection for a bilateral eye disability.

12.  Entitlement to service connection for a chronic disability of the lower back.

13.  Entitlement to service connection for a chronic disability of the right ankle.


ATTORNEY FOR THE BOARD

Department of Veterans Affairs


INTRODUCTION

The Veteran served on active duty from October 1989 to October 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran was previously represented by a private attorney.  In October 2016, his attorney withdrew representation in this matter.


FINDING OF FACT

In October 2016, prior to the promulgation of a decision in this appeal, a written statement was received the Veteran expressing a desire to withdraw all pending claims before the Board.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In October 2016, prior to the promulgation of a decision in this appeal, a written statement was received from the Veteran expressing a desire to withdraw his pending appeal for VA compensation before the Board.  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In this case, the Veteran has withdrawn his appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

	(CONTINUED ON NEXT PAGE)



ORDER

The appeal is dismissed.






____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


